Citation Nr: 0334597	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right pelvic ischium, currently evaluated as 
10 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
July 1955.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  


REMAND

In a VA form 9 dated in December 2001, the veteran indicated 
that his January 2002 VA compensation examination is 
inadequate for rating purposes.  Having reviewed the 
examination report, the Board agrees.  The veteran's service-
connected right pelvis disability is rated by analogy to 
impairment of the femur and ankylosis of the hip or 
impairment of the range of motion of the thigh.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250-5255 (2003).  Disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The regulation 
further provides that examinations on which ratings are based 
must reflect the anatomical damage and functional loss with 
respect to all these elements.  Functional loss may be 
attributed to several factors, one of which is pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant; weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).  As regards the joints the factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Inquiry will be directed, but not 
limited to, excess fatigability, pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing are related considerations.  
38 C.F.R. § 4.45 (2003).  Although the examiner indicated 
that the veteran had limitation of motion secondary to pain, 
he did not address whether or not the veteran demonstrated 
other manifestations of functional loss including weakness, 
excess fatigability, and incoordination as prescribed by 
38 C.F.R. §§ 4.40 and 4.45 (2003).  See Deluca v. Brown, 8 
Vet. App. 202, 207-208 (1995).  Therefore, the Board is of 
the view that another VA examination is warranted in this 
matter.  38 C.F.R. § 3.326 (2003).  

In addition, the veteran in a statement in support of claim 
dated in February 2002 and his representative in a March 2003 
memorandum indicated that VA medical records from the VA 
medical facility in Fayetteville dated from 1987 to the 
present are relevant to his claim and that these records have 
not been obtained.  Thus, the Board is of the view that the 
veteran's treatment records, if any, from the VA medical 
facility in Fayetteville should be obtained and associated 
with the veteran's claims file.  VA has a duty to assist the 
veteran in obtaining medical records that may substantiate 
his claim.  38 C.F.R. § 3.159(c)(2) (2003).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should attempt to obtain all 
medical records from the VA medical 
facility in Fayetteville for any treatment 
for veteran's service-connected residuals 
of a fracture of the of the right pelvic 
ischium since 1987.  

2.  The veteran should be provided a VA 
orthopedic examination to determine the 
current severity of the residuals of a 
fracture of the right ischium of the 
pelvis.  Any necessary tests or studies, 
including X-rays, should be conducted.  
If arthritis of the right pelvis is 
found, the examiner should indicate 
whether such was caused by the veteran's 
service-connected right pelvic 
disability.  In addition, the examiner 
should comment on the following:  

a.  The examiner should address the 
degree of disability (which is to 
say, moderate or marked) directly 
related to the right pelvis.  

b.  The veteran's right pelvis should 
be examined for degrees of limitation 
of motion, including favorable, or 
unfavorable ankylosis.  The examiner 
should note the normal ranges of 
motion.  

c.  Tests of joint movement of the 
veteran's right pelvis against 
varying resistance should be 
performed by the examiner.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should also be 
described by the examiner.  The 
examiner should be requested to 
identify any objective evidence of 
pain or functional loss due to pain.  
The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in 
terms of additional degrees of 
limitation of motion during flare-
ups.  If this is not feasible, the 
physician should so state.  The 
examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should be 
explained.  The claims folders must 
be made available to the examiner for 
review prior to the examination.  

3.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been 
undertaken. If any development is 
incomplete, undertake appropriate 
corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate 
the claim of entitlement to an increased 
rating for residuals of a fracture of the 
right pelvic ischium.  If the claim 
remains denied, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




